             Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
 AMERICAN OVERSIGHT,                      )
 1030 15th Street NW, B255                )
 Washington, DC 20005                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 19-1286
                                          )
 U.S. DEPARTMENT OF STATE,                )
 2201 C Street NW                         )
 Washington, DC 20520                     )
                                          )
 and                                      )
                                          )
 U.S. DEPARTMENT OF JUSTICE,              )
 950 Pennsylvania Avenue NW               )
 Washington, DC 20530                     )
                                          )
                             Defendants. )
                                          )

                                         COMPLAINT

       1.     Plaintiff American Oversight bring this action against the U.S. Department of

State and the U.S. Department of Justice under the Freedom of Information Act, 5 U.S.C. § 552

(FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory

and injunctive relief to compel compliance with the requirements of FOIA.

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.     Because Defendants have failed to comply with the applicable time-limit

provisions of the FOIA, American Oversight is deemed to have exhausted its administrative


                                               1
              Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 2 of 7



remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agencies from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                               PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that Plaintiff seeks.

       7.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOJ has possession, custody, and

control of the records that Plaintiff seeks.

                                    STATEMENT OF FACTS

       8.      On March 5, 2019, American Oversight submitted FOIA requests to State and

DOJ seeking records related to foreign leases, purchases, or other transfers of properties owned

or operated by the Trump Organization, including the Trump World Tower in New York.



                                                  2
               Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 3 of 7



                                        State Analysis FOIA

       9.       On March 5, 2019, American Oversight submitted a FOIA request to State,

seeking:

                Any final legal analyses or final opinions conducted at any time after
                the November 2016 U.S. presidential election related to the Office
                of Foreign Missions’ consideration, review, approval, or denial of
                any foreign government leases, purchases, changes in use, or sales
                of units at any properties owned or operated by the Trump
                Organization (including any affiliates, subsidiaries, or other related
                entities), including the impact, if any, of the foreign emoluments
                clause of the U.S. Constitution thereon.

       10.      American Oversight indicated that it believed State was in the best position to

determine where records responsive to this request may exist, but requested that State search, at a

minimum, the Office of Foreign Missions, the Office of the Legal Adviser, and the Designated

Agency Ethics Officer for responsive records.

       11.      American Oversight requested all responsive records from November 8, 2016,

through the date a search is conducted.

       12.      American Oversight has received no communications from State concerning this

request.

                                   State Diplomatic Notes FOIA

       13.      On March 5, 2019, American Oversight submitted a FOIA request to State

seeking:

             1. All diplomatic notes, letters, or other correspondence from State’s
                Office of Foreign Missions to any foreign missions indicating
                approval, disapproval, or any other disposition of a request for
                foreign diplomats or missions to lease, purchase, rent, sell, or
                otherwise make any change in use of any property at Trump Tower
                (845 United Nations Plaza, New York, New York).

             2. All diplomatic notes, letters, or other correspondence from State’s
                Office of Foreign Missions to the Trump World Tower indicating
                approval, disapproval, or any other disposition of a request for
                foreign diplomats or missions to lease, purchase, rent, sell, or


                                                  3
             Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 4 of 7



               otherwise make any change in use of any property at Trump Tower
               (845 United Nations Plaza, New York, New York).

       14.     American Oversight indicated that it believed State was in the best position to

determine where records responsive to this request may exist, but requested that State search, at a

minimum, the Office of Foreign Missions, the Office of the Legal Adviser, and the Designated

Agency Ethics Officer for responsive records.

       15.     American Oversight requested all responsive records from January 20, 2017,

through the date a search is conducted.

       16.     American Oversight has received no communications from State concerning this

request.

                                       DOJ Analysis FOIA

       17.     On March 5, 2019, American Oversight submitted a FOIA request to DOJ’s

Office of Legal Counsel (OLC) seeking:

               Any advice prepared by OLC and provided outside OLC regarding
               any foreign lease, purchase, rental, sale, or other change in use of
               any properties owned or operated by the Trump Organization
               (including any affiliates, subsidiaries, or other related entities),
               including any opinion memoranda, letters, emails, or records
               memorializing legal advice, such as file memoranda or talking
               points.

       18.     American Oversight requested all responsive records from November 8, 2016,

through the date a search is conducted.

       19.     By letter dated April 9, 2019, OLC acknowledged the request and assigned it

tracking number FY19-107.

       20.     American Oversight has received no further communications from OLC

concerning this request.




                                                4
              Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 5 of 7



                              Exhaustion of Administrative Remedies

        21.    As of the date of this complaint, Defendants have failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any

responsive records Defendants intend to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

        22.    Through Defendants’ failure to respond to Plaintiff’s FOIA requests within the

time period required by law, American Oversight has constructively exhausted its administrative

remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Search for Responsive Records

        23.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        24.    Plaintiff properly requested records within the possession, custody, and control of

Defendants.

        25.    Defendants are agencies subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        26.    Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        27.    Defendants’ failure to conduct an adequate search for responsive records violates

FOIA.

        28.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.



                                                  5
               Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 6 of 7



                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       29.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       30.      Plaintiff properly requested records within the possession, custody, and control of

Defendants.

       31.      Defendants are agencies subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       32.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       33.      Defendants are wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       34.      Defendants’ failure to provide all non-exempt responsive records violates FOIA.

       35.      Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiff’s FOIA requests;




                                                   6
            Case 1:19-cv-01286 Document 1 Filed 05/03/19 Page 7 of 7



      (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

          other date as the Court deems appropriate, any and all non-exempt records responsive

          to Plaintiff’s FOIA requests and indexes justifying the withholding of any responsive

          records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

          responsive to Plaintiff’s FOIA requests;

      (4) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

          other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

          § 552(a)(4)(E); and

      (5) Grant Plaintiff such other relief as the Court deems just and proper.



Dated: May 3, 2019                                   Respectfully submitted,

                                                     /s/ Sara Kaiser Creighton
                                                     Sara Kaiser Creighton
                                                     D.C. Bar No. 1002367

                                                     /s/ Katherine M. Anthony
                                                     Katherine M. Anthony
                                                     MA Bar No. 685150*
                                                     Pro hac vice motion to be submitted

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 897-3918
                                                     sara.creighton@americanoversight.org
                                                     katherine.anthony@americanoversight.org

                                                     *Member of the MA bar only; practicing in
                                                     the District of Columbia under the
                                                     supervision of members of the D.C. Bar
                                                     while application for D.C. Bar membership
                                                     is pending.

                                                     Counsel for Plaintiff



                                                7
